PER CURIAM.
Reversed upon authority of Queen v. Clearwater Electric, Inc., 555 So.2d 1262 (Fla. 2d DCA 1989), and remanded for further proceedings.
We certify the following question to the Supreme Court of Florida as one of great public importance:
DO SECTIONS 95.11(5)(d) AND 631.68, FLORIDA STATUTES (1983), CONSTITUTE A BAR TO A SUIT ON A TORT CLAIM AGAINST AN INSURED ARISING OUT OF AN AUTOMOBILE ACCI*542DENT AS TO ANY AMOUNT IN EXCESS OF THE APPLICABLE LIMITS OF AN INSURANCE POLICY ISSUED BY AN INSOLVENT INSURER WHEN SUIT AGAINST THE INSURED IS COMMENCED MORE THAN ONE YEAR AFTER THE DEADLINE FOR FILING CLAIMS, OR ANY EXTENSION THEREOF, WITH THE RECEIVER OF THE INSOLVENT INSURER?
HERSEY, C.J., and DOWNEY and WALDEN, JJ., concur.